                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

BRADLEY T. T PETERSON,

      Plaintiff,                                    Case No. 18-cv-12838
                                                    Hon. Matthew F. Leitman
v.

RYAN SMITH, et al.,

     Defendants.
__________________________________________________________________/

ORDER (1) OVERRULING PLAINTIFF’S OBJECTIONS (ECF NO. 47) TO
  REPORT AND RECOMMENDATION (ECF NO. 45); (2) ADOPTING
        RECOMMENDED DISPOSITION OF REPORT AND
   RECOMMENDATION; AND (3) DISMISSING CLAIMS AGAINST
    DEFENDANT STATE OF MICHIGAN WITHOUT PREJUDICE

      In this action, pro se Plaintiff Bradley T. Peterson alleges that the City of

Woodhaven, certain police officers employed by the City of Woodhaven, and the

State of Michigan violated his civil rights when he was arrested in 2017. (See

Compl., ECF No. 1.) Peterson appears to bring both state and federal claims against

the State of Michigan, and he seeks $200,000,000 in damages. (See id., PageID.11.)

The Court has referred all pre-trial matters in this action to the assigned Magistrate

Judge. (See Order, ECF No. 44.)

      On November 4, 2019, the Magistrate issued a report and recommendation in

which she recommended that the Court dismiss Peterson’s claims against the State

of Michigan (the “R&R”). (See R&R, ECF No. 44.) To the extent that Peterson

                                          1
brings federal claims against the State of Michigan, the Magistrate Judge

recommended that the Court dismiss those claims because “they are barred by [the

State’s] sovereign immunity.” (Id., PageID.497.) To the extent that Peterson brings

state-law claims against the State of Michigan, the Magistrate Judge recommended

that the Court “decline to exercise supplemental jurisdiction over [those claims].”

(Id., PageID.498.)

      Peterson filed timely objections to the R&R on November 17, 2019. (See

Objections, ECF No. 47.) The Court has carefully reviewed Peterson’s objections

and concludes that they have no merit. The Court will therefore ADOPT the

recommended disposition of the R&R and DISMISS Peterson’s claims against the

State of Michigan.

      As the Magistrate Judge aptly noted, the Eleventh Amendment “deprives

federal courts of subject-matter jurisdiction when a citizen sues his own State unless

the State waives its immunity or Congress abrogates that sovereign immunity.”

Russel v. Lundergan-Grimes, 784 F.3d 1037, 1046 (6th Cir. 2015). In Peterson’s

objections, he does not present any evidence that the State of Michigan waived its

sovereign immunity.      Nor has he identified any authority that supports the

proposition that Congress abrogated that immunity in any way related to the federal

claims that he brings against the State of Michigan. Simply put, Peterson has not




                                          2
persuaded the Court that the Magistrate erred when she concluded that sovereign

immunity bars his federal claims against the State of Michigan.

      Moreover, Peterson has not taken issue with either any of the authority relied

upon by the Magistrate Judge or the Magistrate’s application of the relevant law.

Instead, Peterson largely repeats his allegations that the State of Michigan was

somehow involved in his arrest and prosecution, and he argues that the State should

not “hide behind honorable immunity laws.” (Objections, ECF No. 47, PageID.510.)

Such general objections to a report and recommendation are insufficient. See, e.g.,

Fields v. Lapeer 71-A District Court Clerk, 2 F. App’x 481, 482 (6th Cir. 2001)

(holding that where a party presents objections that do “not specifically address how

[a] report [and recommendation’s] factual and legal recommendations [are]

incorrect,” those objections are “waived”); Potter v. Comm’r of Soc. Sec., 2015 WL

452173, at *4 (E.D. Mich. Feb. 3, 2015) (same).

      Finally, Peterson has not specifically objected to the Magistrate’s

recommendation that the Court should decline to exercise supplemental jurisdiction

over his state-law claims against the State of Michigan. “[M]aking some objections

but failing to raise others will not preserve all the objections a party may have” to a

report and recommendation. McClanahan v. Comm’r of Soc. Sec., 474 F.3d 830, 837

(6th Cir. 2006). In addition, Peterson has not identified any reason why the Court

should exercise supplemental jurisdiction over those state-law claims. If Peterson


                                          3
wishes to bring state-law claims against the State of Michigan, he should do so in

state court.

         Accordingly, for all of the reasons stated above, IT IS HEREBY ORDERED

that:

         Peterson’s objections to the R&R (ECF No. 47) are OVERULED;

         The recommended disposition of the R&R (ECF No. 45) is ADOPTED; and

         Peterson’s claims against the State of Michigan are DISMISSED

          WITHOUT PREJUDICE.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: November 21, 2019


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on November 21, 2019, by electronic means and/or
ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                        4
